Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 1 of 51 PageID #: 782



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 --------------------------------x

 CHARDEE PARKER,

                   Plaintiff,
                                                 MEMORANDUM AND ORDER
             - against -                              19-CV-6313

 MANDARICH LAW GROUP, LLP,

                   Defendant.

 --------------------------------x

 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiff Chardee Parker brought this putative class

 action on behalf of herself and individuals similarly situated,

 alleging violations of various provisions of the Fair Debt

 Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq., by

 defendant Mandarich Law Group, LLP (“Mandarich”). 1           Plaintiff and

 defendant have cross-moved for summary judgment.            For the

 reasons set forth below, defendant’s motion for summary judgment

 is granted in its entirety and plaintiff’s motion is denied.

                                  BACKGROUND

             The court has taken the facts set forth below from the

 parties’ declarations, affidavits, and exhibits, and from the

 parties’ respective Rule 56.1 statements of facts. 2           Upon

 1     Plaintiff filed this lawsuit as a class action under Rule 23 of the
 Federal Rules of Civil Procedure, but no motion for Rule 23 class
 certification has yet been made by plaintiff at the time of the opinion.
 2     (See ECF Nos. 24-14, Defendant’s 56.1 Statement (“Def. 56.1”); 26,
 Plaintiff’s Response to Defendant’s 56.1 Statement (“Pl. Resp.”); 30-9,

                                       1
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 2 of 51 PageID #: 783



 consideration of the motions for summary judgment, the court

 shall construe the facts in the light most favorable to the non-

 moving party.     See Capobianco v. City of New York, 422 F.3d 47,

 50 n.1 (2d Cir. 2005).       Unless otherwise noted, where a party’s

 56.1 statement is cited, that fact is undisputed or the opposing

 party has pointed to no evidence in the record to contradict it. 3

     I.   Factual Background

             Defendant Mandarich is a limited liability partnership

 engaged in the practice of law that regularly collects or

 attempts to collect debts.       (Def. Resp. at 1-2.)       Plaintiff is

 an individual who is a citizen of the State of New York residing

 in Queens County, New York.       (Id. at 1.)     On November 8, 2018,

 Mandarich sent an initial collection letter to plaintiff,

 attempting to collect a debt in the amount of $2,390.07 (the

 “Collection Letter”).      (Pl. Resp. at 5; Def. Resp. at 2.)

             The Collection Letter, which forms the basis for

 plaintiff’s claims, is printed on letterhead with the heading

 “Mandarich Law Group, LLP, Attorneys at Law,” and provides

 details about plaintiff’s alleged outstanding debt, including

 the current creditor (Galaxy International Purchasing, LLC),


 Plaintiff’s 56.1 Statement (“Pl. 56.1”); 31-1, Defendant’s Response to
 Plaintiff’s 56.1 Statement (“Def. Resp.”).)
 3     Although the parties' Rule 56.1 statements contain specific citations
 to the record to support their statements, the Court has cited to the Rule
 56.1 statements, rather than the underlying citation to the record, when
 utilizing the 56.1 statements for purposes of this summary of facts.

                                       2
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 3 of 51 PageID #: 784



 current balance ($2,390.07), date of last payment (7/16/2015),

 and account number.      (ECF No. 1-1, Collection Letter Addressed

 to Chardee Parker, (“Collection Ltr.”).)          The body of the letter

 states, in relevant part, as follows:

             Your account has been sold and assigned to our
             client, Galaxy International Purchasing, LLC.
             This office has been hired to collect the
             above balance that you owe our client. This is
             a demand for payment of your outstanding
             obligation.

             Please contact Collection Supervisor, John
             Licata, of our office should you wish to
             discuss payment arrangements on your account.
             You can reach us on our toll-free number of
             833.769.2757.

             Unless you, within thirty days after receipt
             of this notice, dispute the validity of the
             debt, or any portion thereof, the debt will be
             assumed to be valid by us. If you notify us in
             writing within the thirty-day period that the
             debt, or any portion thereof, is disputed, we
             will obtain verification of the debt or a copy
             of a judgment against you and a copy of such
             verification or judgment will be mailed to you
             by us. Upon your written request within the
             thirty-day period we will provide you with the
             name and address of the original creditor, if
             different    from   the   current    creditor.

             The law does not require us to wait until the
             end of the thirty-day period before suing you
             to collect this debt. If, however, you notify
             us in writing within the thirty-day period
             described in the prior paragraph that the
             debt, or any portion thereof, is disputed, or
             that you request the name and address of the
             original creditor, the law requires us to
             suspend our efforts (through litigation or
             otherwise) to collect the debt until we mail
             the requested information to you.


                                       3
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 4 of 51 PageID #: 785



 Id.   The third paragraph is a notice required by the FDCPA to be

 included in debt collection letters (the “validation notice”).

 See 15 U.S.C. § 1692g.

             Below the above items, the Collection Letter has four

 sentences in bold font:

             NOTICE: SEE REVERSE SIDE FOR IMPORTANT
             INFORMATION

             THIS COMMUNICATION IS FROM A DEBT COLLECTOR.
             THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY
             INFORMATION OBTAINED WILL BE USED FOR THAT
             PURPOSE.

             ALL CALLS TO AND FROM MANDARICH LAW GROUP,
             LLP MAY BE MONITORED AND/OR RECORDED FOR
             COMPLIANCE PURPOSES.

             NEW YORK CITY DEPARTMENT OF CONSUMER AFFAIRS
             LICENSE NUMBER 2079588-DCA.

 (Collection Ltr. at 1.)       The reverse side of the Collection

 Letter includes additional legal notices advising the consumer

 about credit reporting and his or her rights under the FDCPA.

 (Id. at 2.)

    II.   Procedural History

             Plaintiff commenced this action on November 7, 2019.

 (See ECF No. 1, Complaint (“Compl.”).)         On December 4, 2019,

 defendant answered to the complaint.         (ECF No. 8, Answer.)

 Magistrate Judge Steven M. Gold held several conferences with

 the parties and discovery was closed on August 28, 2010.            (ECF

 No. 18, Defendant’s Letter Confirming Completion of Discovery.)


                                       4
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 5 of 51 PageID #: 786



 On December 30, 2020, the parties submitted their cross-motions

 for summary judgment and supporting submissions.           (See ECF Nos.

 23, Defendant’s Notice of Motion for Summary Judgment; 24

 Defendant’s Memorandum of Law and Supporting Submissions (“Def.

 Mem.”); 25, Plaintiff’s Opposition to Defendant’s Motion for

 Summary Judgment (“Pl. Opp.”); 28, Defendant’s Reply in Support

 of Defendant’s Motion for Summary Judgment (“Def. Reply”); 30,

 Plaintiff’s Notice of Motion for Summary Judgment; 31-1,

 Plaintiff Chardee Parker’s Declaration in Support of Motion for

 Summary Judgment (“Parker Decl.”); 31-10, Plaintiff’s Memorandum

 of Law in Support of its Motion for Summary Judgment (“Pl.

 Mem.”); 31, Defendant’s Opposition to Plaintiff’s Motion for

 Summary Judgment (“Def. Opp.”); 32, Plaintiff’s Reply in Support

 of Plaintiff’s Motion for Summary Judgment (“Pl. Reply”).)

                               LEGAL STANDARD

    I.    Summary Judgment

             Summary judgment shall be granted to a movant who

 demonstrates “that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter

 of law.”    Fed. R. Civ. P. 56(a).        “A fact is ‘material’ for

 these purposes when it ‘might affect the outcome of the suit

 under the governing law.’”       Rojas v. Roman Catholic Diocese of

 Rochester, 660 F.3d 98, 104 (2d Cir. 2011) (quoting Anderson v.

 Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).           No genuine

                                       5
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 6 of 51 PageID #: 787



 issue of material fact exists “unless there is sufficient

 evidence favoring the nonmoving party for a jury to return a

 verdict for that party.”       Anderson, 477 U.S. at 249.       “If the

 evidence is merely colorable, or is not significantly probative,

 summary judgment may be granted.”         Id. at 249-50 (internal

 citations omitted).

             When bringing a motion for summary judgment, the

 movant carries the burden of demonstrating the absence of any

 disputed issues of material fact and entitlement to judgment as

 a matter of law.      Rojas, 660 F.3d at 104.      In deciding a summary

 judgment motion, the court must resolve all ambiguities and draw

 all reasonable inferences against the moving party.           Flanigan v.

 Gen. Elec. Co., 242 F.3d 78, 83 (2d Cir. 2001) (citing

 Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

 587 (1986)).     A moving party may indicate the absence of a

 factual dispute by “showing . . . that an adverse party cannot

 produce admissible evidence to support the fact.”           Fed. R. Civ.

 P. 56(c)(1)(B).

             Once the moving party has met its burden, the

 nonmoving party normally “must come forward with admissible

 evidence sufficient to raise a genuine issue of fact for trial

 in order to avoid summary judgment.”         Jaramillo v. Weyerhaeuser

 Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex Corp. v.

 Catrett, 477 U.S. 317, 322-23 (1986)).         The standard is the same

                                       6
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 7 of 51 PageID #: 788



 when cross motions for summary judgment are made.           See Morales

 v. Quintel Entm't, Inc., 249 F.3d 115, 121 (2d Cir. 2001);

 Estrada v. St. Francis Hosp., No. 13-cv-1243, 2015 WL 6965202,

 at *8 (E.D.N.Y. November 10, 2015).

    II.      Motion to Strike

             In the summary judgment context, Federal Rule of Civil

 Procedure Rule 56(c)(4) requires that “[a]n affidavit or

 declaration used to support or oppose a motion must be made on

 personal knowledge, set out facts that would be admissible in

 evidence, and show that the affiant or declarant is competent to

 testify on the matters stated.”        Fed. R. Civ. P. 56(c)(4).       “A

 court may . . . strike portions of an affidavit that are not

 based upon the affiant's personal knowledge, contain

 inadmissible hearsay or make generalized and conclusory

 statements.”     Hollander v. Am. Cyanamid Co., 172 F.3d 192, 198

 (2d Cir. 1999).

             “Materials submitted in support of or in opposition to

 a motion for summary judgment must be admissible themselves or

 must contain evidence that will be presented in admissible form

 at trial.”     Delaney v. Bank of Am. Corp., 766 F.3d 163, 169-70

 (2d Cir. 2014) (quotations and citation omitted); see also Lyons

 v. Lancer Ins. Co., 681 F.3d 50, 57 (2d Cir. 2012) (“In ruling

 on a motion for summary judgment, the district court may rely on

 any material that would be admissible at a trial.” (quotations

                                       7
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 8 of 51 PageID #: 789



 and citation omitted)).       “[W]here a party relies on affidavits

 or deposition testimony to establish facts, the statements ‘must

 be made on personal knowledge, set out facts that would be

 admissible in evidence, and show that the affiant or declarant

 is competent to testify on the matters stated.’”           DiStiso v.

 Cook, 691 F.3d 226, 230 (2d Cir. 2012) (quoting Fed. R. Civ. P.

 56(c)(4)); see Fed. R. Evid. 602 (“A witness may testify to a

 matter only if evidence is introduced sufficient to support a

 finding that the witness has personal knowledge of the matter.

 Evidence to prove personal knowledge may consist of the

 witness's own testimony.”).

             “Where an affidavit or declaration contains material

 that does not comply with Rule 56(c)(4), a Court may either

 disregard or strike it from the record.”          Russo v. Estee Lauder

 Corp., 856 F.Supp.2d 437, 443 (E.D.N.Y. 2012); see also Pace v.

 Air & Liquid Sys. Corp., 171 F. Supp. 3d 254, 272 (S.D.N.Y.

 2016) (“A court may strike portions of an affidavit that are not

 based upon an affiant’s personal knowledge, contain inadmissible

 hearsay or make generalized and conclusory statements.”

 (quotations and citation omitted)).

             Nonetheless, “[t]he test for admissibility of a

 summary judgment affidavit ‘is whether a reasonable trier of

 fact could believe the witness had personal knowledge[,]’”

 Super Express USA Publ'g Corp. v. Spring Publ'g Corp., No. 13-

                                       8
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 9 of 51 PageID #: 790



 cv-2813, 2017 WL 1274058, at *6 (E.D.N.Y. Mar. 24, 2017)

 (quoting Serrano, 863 F. Supp. 2d at 163), and “an affiant is

 under no obligation to specify the source of his personal

 knowledge.”     Bank of Am., N.A. v. Kamico, Inc., No. 11-cv-5255,

 2012 WL 1449185, at *5 (S.D.N.Y. Apr. 24, 2012).           “The lack of

 certain specific details or arguably vague statements will not

 render the affidavit inadmissible, but affect the weight and

 credibility of the testimony, which have to be determined by the

 trier of fact at trial.”       Serrano v. Cablevision Sys. Corp., 863

 F.Supp.2d 157, 163 (E.D.N.Y. 2012).         Moreover, “an affiant may

 testify as to the contents of records she reviewed in her

 official capacity.”      Madden v. Town of Hempstead, No. 16-cv-6835

 (SJF)(AKT), 2019 WL 1439935, at *12 (E.D.N.Y. Mar. 29, 2019)

 (quoting Searles v. First Fortis Life Ins. Co., 98 F. Supp. 2d

 456, 461 (S.D.N.Y. 2000)).

                                  DISCUSSION

             Plaintiff and defendant have cross-moved for summary

 judgment as to plaintiff’s claims under the FDCPA.           (See ECF

 Nos. 23, 30.)     In support of defendant’s motion for summary

 judgment, defendant attached an affidavit from Claire Whitlatch,

 Esq., a partner at Mandarich (the “Whitlatch Affidavit”).            (See

 ECF No. 24-1, Affidavit of Claire Whitlatch (“Whitlatch Aff.”).)

 In sum, Whitlatch describes her role as managing partner at

 Mandarich, her supervision of letters sent in debt collection

                                       9
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 10 of 51 PageID #: 791



  efforts, her knowledge of internal firm policies and records

  involving debt collection efforts, and her knowledge of

  plaintiff’s account file after it.         (See generally Whitlatch

  Aff.)   Shortly after the cross-motions for summary judgment were

  fully-briefed, plaintiff moved to strike Ms. Whitlatch’s

  affidavit, in toto, or alternatively, certain provisions of the

  affidavit as improper under the Federal Rules of Evidence.            (See

  ECF No. 36.)

              “Because a decision on the motion to strike may affect

  [the movant’s] ability to prevail on summary judgment, it is

  appropriate to consider a motion to strike prior to a motion for

  summary judgment.”     Pugliese v. Verizon N.Y., Inc., No. 05-cv-

  4005 (KMK), 2008 WL 2882092 (S.D.N.Y. July 10, 2008) (internal

  quotations and citation omitted).         For the reasons set forth

  below, the court declines to strike Ms. Whitlatch’s affidavit

  and supporting exhibit.

     I.    Plaintiff’s Motion to Strike the Whitlatch Affidavit &
           Supporting Exhibit C

              Plaintiff moves to strike the Whitlatch Affidavit

  filed in support of defendant’s motion for summary judgment in

  toto, or alternatively, moves to strike certain provisions of

  the affidavit as improper under the Federal Rules of Evidence.

  (See generally ECF No. 36, Plaintiff’s Motion to Strike (“Pl’s




                                       10
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 11 of 51 PageID #: 792



  Mot. to Strike”).) 4 Specifically, plaintiff argues that Ms.

  Whitlatch’s statements in the affidavit contradict statements

  made in her Federal Rule of Civil Procedure 30(b)(6) (“Rule

  30(b)(6)”) deposition and, accordingly, cannot now be used at

  summary judgment in support of defendant’s motion for summary

  judgment.    (See ECF No. 38, Plaintiff’s Reply Memorandum of Law

  in Support of Motion to Strike (“Pl’s Reply for Mot. to

  Strike”), at 2-4 (citing Federal Rule of Evidence 602).)

  Plaintiff also argues that the Whitlatch Affidavit is improper

  because it contains irrelevant information, constitutes

  impermissible hearsay, and lacks a proper foundation.             (See Pl’s

  Mot. to Strike at 3-9.)       Finally, plaintiff also seeks to

  preclude Exhibit C to the Whitlatch Affidavit (the “history

  report”) because defendant failed to produce the document during

  discovery and the document is impermissible hearsay.            (Id. at 9-

  10.)

              In response, defendant broadly argues that plaintiff’s

  evidentiary objections are meritless because Ms. Whitlatch’s

  statements contained in the affidavit are relevant, have a

  proper foundation, and are based on personal knowledge.             (See

  ECF No. 37, Defendant’s Opposition to Plaintiff’s Motion to

  Strike (“Def’s Opp. to Mot. to Strike”).)          Further, defendant


  4     Plaintiff failed to include page numbers in her motion to strike.
  Accordingly, the page references cited herein refer to the ECF generated page
  numbers in the header of each page.

                                       11
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 12 of 51 PageID #: 793



  argues that Exhibit C consisting of the history report does not

  constitute impermissible hearsay and was not produced during

  discovery due to plaintiff’s “failure to meaningfully

  participate in the discovery process.”         (Id. at 10-11 (footnote

  omitted).)

              Having reviewed the Whitlatch Affidavit and supporting

  submissions, the court respectfully denies plaintiff’s motion to

  strike the Whitlatch Affidavit in toto, or alternatively, to

  strike portions of the affidavit.         See M.V.B. Collision, Inc. v.

  Allstate Ins. Co., 728 F. Supp. 2d 205, 209 (E.D.N.Y. 2010)

  (explaining that the district court is “not obligated to engage

  in the time-consuming, cumbersome process of formally striking

  [inadmissible] evidence in a line-by-line fashion,” rather the

  court may “simply disregard the allegations that are not

  properly supported.”).      To the extent the Whitlatch Affidavit

  violates the Federal Rules of Civil Procedure or Evidence, the

  court disregards those statements.

        A.    Plaintiff’s Evidentiary Objections

              Turning to the merits of plaintiff’s evidentiary

  objections, the court agrees with defendant that plaintiff’s

  objections are meritless because the Whitlatch Affidavit: (1) is

  based on personal knowledge and lays a proper foundation, (2)




                                       12
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 13 of 51 PageID #: 794



  does not contradict Ms. Whitlatch’s Rule 30(b)(6) deposition,

  and (3) does not contain impermissible hearsay. 5

              First, the Whitlatch Affidavit is admissible for the

  purposes of this summary judgment motion because the affidavit

  is based on Ms. Whitlatch’s personal knowledge and provides a

  proper foundation.      Although plaintiff argues that the affidavit

  is not based on personal knowledge because Ms. Whitlatch was not

  involved in the handling of plaintiff’s account documents and

  was not involved in the development of the “Attorney Meaningful

  Involvement Procedure” (see Pl’s Mot. to Strike at 3-5), “an

  affiant may testify as to the contents of records she reviewed

  in her official capacity.”       Madden, 2019 WL 1439935, at *12.         In

  her declaration, Ms. Whitlatch attests that she was a partner at

  Mandarich Law Group, LLP “at all relevant times” described in

  plaintiff’s complaint, and that, in that capacity, she was

  “aware of and am required to comply with Mandarich Law Group,

  LLP’s policies and procedure,” reviewed “documentation and

  evidence of debt owed to [creditor] clients,” and also served as

  “a custodian of records and am familiar with [Mandarich’s]



  5     Plaintiff’s objection that Ms. Whitlatch’s affidavit “neither
  references 28 U.S.C. §1746 nor is sworn to before a notary public” (see Pl’s
  Mot. to Strike at 3), is refuted by the plain text of the affidavit and is
  accordingly rejected by the court as meritless. (Compare Whitlatch Aff. at
  10 (“I declare under penalty of perjury under the laws of the United States
  of America that the forgoing is true and correct.”)), with 28 U.S.C. §
  1746(2) (requiring sworn affidavits contain the following statement: “I
  declare (or certify, verify, or state) under penalty of perjury that the
  foregoing is true and correct. Executed on (date).”).

                                       13
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 14 of 51 PageID #: 795



  record keeping procedures.”       (Whitlatch Aff. ¶¶ 3, 5-6.)

  Furthermore, in preparing her affidavit, Ms. Whitlatch “relied

  on the particular Mandarich business records with which I am

  familiar which are attached hereto as well as my own personal

  knowledge about Mandarich’s record keeping systems, policies,

  business and practices.”      (Id. ¶ 7.)    Notably, a substantial

  portion of plaintiff’s evidentiary objections target specific

  statements in the Whitlatch Affidavit that summarize Whitlatch’s

  review of information contained in Mandarich’s business records

  and plaintiff’s account file.       (See Pl’s Mot. to Strike at 6-7.)

  Because Ms. Whitlatch’s affidavit was based on her review of

  defendant’s business records in her capacity as a partner at

  Mandarich, the court concludes that Ms. Whitlatch has sufficient

  personal knowledge to support the sworn statements contained in

  her affidavit (which are all corroborated by the admissible

  records); the declaration is therefore admissible.           See Hogan v.

  Lewis Cty., No. 16-cv-1325 (LEK)(ATB), 2018 WL 4689094, at *13

  (N.D.N.Y. Sept. 28, 2018) (finding sufficient personal knowledge

  where affiant did not join District Attorney’s office until

  after charges were made because “an affiant may testify as to

  the contents of records she reviewed in her official capacity”);

  Searles, 98 F. Supp. 2d at 461–62 (finding sufficient personal

  knowledge where the affiant was a corporate officer of the




                                       14
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 15 of 51 PageID #: 796



  defendant, which qualified her to review the relevant business

  materials and make sworn statements based upon those materials).

              Second, having reviewed the parties’ submissions and

  exhibits, the court also concludes that Ms. Whitlatch’s

  affidavit does not contradict her Rule 30(b)(6) deposition

  testimony.    The fact that Ms. Whitlatch did not personally

  process plaintiff’s file, as she testified at her deposition,

  does not render contradictory her affidavit that she reviewed

  documents and her knowledge of defendant’s procedures, policies,

  and practices.     The Second Circuit has explained that Rule

  30(b)(6) testimony “is ‘binding’ in the sense that whatever its

  deponent says can be used against the organization . . . [b]ut

  Rule 30(b)(6) testimony is not ‘binding’ in the sense that it

  precludes the deponent from correcting, explaining, or

  supplementing its statements.”       Keepers, Inc. v. City of

  Milford, 807 F.3d 24, 34 (2d Cir. 2015).         In other words, the

  well-settled “sham-affidavit rule,” which “prevents a party from

  manufacturing an issue of fact by submitting an affidavit in

  opposition to a summary judgment motion that, by omission or

  addition, contradicts the affiant’s previous deposition

  testimony” is inapplicable in the context of a Rule 30(b)(6)

  deponent’s allegedly contradictory testimony.          Id. at 35.    Thus,

  even if Ms. Whitlatch contradicted statements she made as a Rule

  30(b)(6) deponent, such contradictions would not preclude use of

                                       15
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 16 of 51 PageID #: 797



  an affidavit made after Ms. Whitlatch’s review of plaintiff’s

  file for purposes of defendant’s motion for summary judgment.

              Specifically, plaintiff contends that the provisions

  referencing Ms. Whitlatch’s knowledge of plaintiff’s account-

  level documentation should be stricken because Ms. Whitlatch

  testified at the Rule 30(b)(6) deposition that she was not

  involved in handling plaintiff’s account.         (See Pl’s Reply to

  Mot. to Strike at 6 (citing Whitlatch Aff. ¶¶ 27, 33-40, 46-47

  and 49-57); see ECF No. 29, Stipulation regarding Ms.

  Whitlatch’s Deposition Testimony, Joint Deposition Transcript

  Appendix, Ex. 3 at 74:14-18 (Q: So you said you were not

  involved with this account at the time it was being handled by

  Mandarich? A: No, I was not involved with this account, no”)).

  Upon specific review of Ms. Whitlatch’s deposition excerpts

  provided to the court, the court discerns no contradictions.

  Further, as discussed above, Ms. Whitlatch’s statements

  describing plaintiff’s account-level information is permitted

  for purposes of adjudicating the parties’ motions for summary

  judgment because the Whitlatch Affidavit supplements testimony

  Ms. Whitlatch provided at her Rule 30(b)(6) deposition and is

  based on a review of plaintiff’s account file made in her

  capacity as a partner at Mandarich.        See, e.g., AmTrust N. Am.,

  Inc. v. KF&B, Inc., No. 17-cv-5340 (LJL), 2020 WL 5578675, at *1

  (S.D.N.Y. Sept. 16, 2020) (declining to strike testimony of

                                       16
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 17 of 51 PageID #: 798



  affiant on the grounds that it is inconsistent with testimony

  that the affiant gave on behalf of plaintiffs as their Rule

  30(b)(6) witness).     Furthermore, statements Ms. Whitlatch made

  at her deposition in Felberbaum v. Mandarich, 19-cv-04249 (KAM)

  (VMS), disclaiming involvement in the development of the

  “Attorney Meaningful Involvement Procedure” are also not

  sufficient to strike her affidavit here, because Ms. Whitlatch’s

  involvement or non-involvement in implementation of the internal

  firm policy is irrelevant to the statements made in her

  affidavit, which was sworn to in her capacity as a partner at

  Mandarich and after review of the “Attorney Meaningful

  Involvement Procedure.”      (Pl’s Reply to Mot. to Strike (citing

  Deposition Transcript of Claire Whitlatch in Felberbaum v.

  Mandarich Law Group, 19-cv-04249 (KAM)(VMS) at 29:7-31:14)).

              Third, the contents of the Whitlatch Affidavit also do

  not constitute impermissible hearsay.         “To lay a proper

  foundation for a business record, a custodian or other qualified

  witness must testify that the document was kept in the course of

  a regularly conducted business activity and also that it was the

  regular practice of that business activity to make the

  record.”    United States v. Komasa, 767 F.3d 151, 156 (2d Cir.

  2014).   As explained above, Ms. Whitlatch prepared her affidavit

  in her capacity as a partner at Mandarich and the “custodian of

  records . . . familiar with the firm’s record keeping

                                       17
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 18 of 51 PageID #: 799



  procedures.”    (Whitlatch Aff. ¶¶ 5-6.)       Indeed, throughout the

  affidavit, Ms. Whitlatch confirms that her statements are based

  on “personal knowledge about Mandarich’s record keeping systems,

  policies, business and practices,” and each document attached to

  the affidavit was “prepared in the ordinary course of business

  by Mandarich and it was customary to make, maintain, and utilize

  these documents in Mandarich’s business.”         (Id. ¶¶ 7, 19.)

  Therefore, the statements reflected in Ms. Whitlatch’s affidavit

  are admissible because they are based on exceptions to the rule

  against hearsay.     Fed. R. Evid. 803(6) (statements constituting

  records of regularly conducted business activity “are not

  excluded by the rule against hearsay”).

              To the extent Ms. Whitlatch described business records

  created by entities other than Mandarich, it is well-settled

  that a custodian need not have personal knowledge of the actual

  creation of a document in order to attest to its contents.            See

  Phoenix Assocs. III v. Stone, 60 F.3d 95, 101 (2d Cir. 1995)

  (stating that “[t]he custodian need not have personal knowledge

  of the actual creation of the document” to lay a proper

  foundation. (internal citation and quotation marks omitted));

  see also Thomas v. Midland Credit Mgmt., Inc., No. 17-cv-00523

  (ADS)(ARL), 2017 WL 5714722, at *9 (E.D.N.Y. Nov. 27, 2017)

  (concluding that an individual who “accesses and routinely

  review[s]” business records, including account-level debt files,

                                       18
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 19 of 51 PageID #: 800



  from different entities was a “custodian of those records” and

  therefore “laid a proper foundation for the business records”).

  To be sure, Ms. Whitlatch confirms that she is familiar with

  records provided by plaintiff’s creditors because Ms. Whitlatch

  “deal[s] with statements of account on a daily basis in the area

  of creditors, including those involving Galaxy and Genesis . . .

  [and] Mandarich has integrated these documents into its records

  and routinely relies on them in its representation of Galaxy.”

  (Whitlatch Aff. ¶ 31.)      For these reasons, the court concludes

  that the contents of the Whitlatch Affidavit and the supporting

  exhibits do not constitute impermissible hearsay.

        B.    Plaintiff’s Motion to Preclude the History Report

              Plaintiff argues that Exhibit C (the “history report”)

  attached to the Whitlatch Affidavit should be precluded pursuant

  to Rule 37(c) of the Federal Rules of Civil Procedure because

  the history report was disclosed after the close of discovery,

  allegedly in violation of defendant’s discovery obligations.

  (Pl. Mot. to Strike at 6.)       The court finds preclusion

  unwarranted and has considered the history report in evaluating

  the parties’ instant cross-motions for summary judgment.

              Rule 37 of the Federal Rules of Civil Procedure

  authorizes sanctions for failing to comply with discovery

  obligations.    “If a party fails to provide information or

  identify a witness as required by Rule 26(a) or (e), the party

                                       19
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 20 of 51 PageID #: 801



  is not allowed to use that information or witness to supply

  evidence on a motion ... unless that failure was substantially

  justified or harmless.”      Fed. R. Civ. P. 37(c)(1).       Nonetheless,

  courts have concluded that “[p]reclusion is a ‘harsh remedy’

  that ‘should be imposed only in rare situations.’”           Izzo v. ING

  Life Ins. & Annuity Co., 235 F.R.D. 177, 186 (E.D.N.Y.

  2005) (quoting Update Art, Inc. v. Modiin Publ'g, Ltd., 843 F.2d

  67, 71 (2d Cir. 1988)); see Update Art, Inc. v. Modiin Pub.,

  Ltd., 843 F.2d 67, 71 (2d Cir. 1988) (noting that preclusion of

  evidence is a “harsh remed[y] and should be imposed only in rare

  situations”); Hamilton v. City of Peekskill Police Dep't, No.

  13-cv-8138 (NSR), 2015 WL 4635692, at *4 (S.D.N.Y. Aug. 3, 2015)

  (“[T]he imposition of sanctions under Rule 37(c) for failure to

  comply with disclosure obligations is discretionary,

  and preclusion will be ordered only in rare cases.”).

              In considering whether preclusion of information is

  warranted under Rule 37(c), a district court must consider “(1)

  the party’s explanation for the failure to comply with the

  disclosure requirement; (2) the importance of the [evidence];

  (3) the prejudice suffered by the opposing party as a result of

  having to prepare to meet the new [evidence]; and (4) the

  possibility of a continuance.”       Design Strategy, Inc. v. Davis,

  469 F.3d 284, 296 (2d Cir. 2006) (alteration omitted).




                                       20
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 21 of 51 PageID #: 802



              Here, plaintiff argues that this history report was

  “duly demanded in Plaintiff’s First Request for the Production

  of Documents and was not produced in response thereto.”            (Pl.

  Mot. to Strike at 6.)      Defendant admits that the history report

  was “arguably responsive to Plaintiff’s Request to Produce No.

  23,” but notes that defendant timely objected to plaintiff’s

  request and plaintiff made no additional effort to obtain the

  history report from defendant.       (Def’s Opp. to Mot. to Strike at

  10-11.)    In relevant part, defendant’s response to plaintiff’s

  request for production stated:

              REQUESTS TO PRODUCE

              23. Notes and entries in Defendant's computer
              system concerning Plaintiff and/or the Debt.

              RESPONSE: Defendant OBJECTS to Request No.
              23 as calling for attorney-client privilege
              and work product. Defendant is withholding
              documents responsive to Request No. 23
              pursuant to privilege including its Account
              History report prepared for purposes of
              litigation against Plaintiff. The report was
              prepared by Defendant and is in possession
              of its counsel.

  (ECF No. 30-6, Defendant’s Responses to Plaintiff’s Request for

  Production, Response #23, at 5.)          Defendant identified the

  “Account History report” and stated its position that the report

  was protected by the attorney-client privilege or by the work

  product doctrine.     (Id.)   The record does not reflect that

  plaintiff moved to compel discovery or meet and confer with


                                       21
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 22 of 51 PageID #: 803



  defense counsel to resolve disputes regarding the report.

  Accordingly, defendant argues that plaintiff failed to

  meaningfully participate in the discovery process and cannot now

  seek to preclude the history report.        (Def’s Opp. to Mot. to

  Strike at 11.)

              Applying the foregoing factors here, the court

  concludes that this case is not a “rare situation[]” where

  preclusion of the history report is warranted and, accordingly,

  denies plaintiff’s motion to preclude the history report.

  First, as noted above, defendant provided a reasonable

  explanation why defendant identified but did not produce the

  history report to plaintiff -- namely, defendant’s belief that

  the history report was covered by the attorney-client privilege

  or work-product doctrine.       (Def’s Opp. to Mot. to Strike at 10-

  11); see, e.g., Cargill, Inc. v. Sears Petroleum & Transp.

  Corp., 334 F. Supp. 2d 197, 247-48 (N.D.N.Y. 2004) (declining to

  preclude evidence under Rule 37, which was previously withheld

  on the basis of attorney-client privilege).          In other words,

  defendant’s decision not to disclose the history report was

  based on appropriate grounds and plaintiff could have sought a

  ruling regarding the applicability of the attorney-client

  privilege or work-product doctrine.        See Lujan v. Cabana Mgmt.,

  Inc., 284 F.R.D. 50, 68 (E.D.N.Y. 2012) (“Substantial

  justification may be demonstrated where there is justification

                                       22
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 23 of 51 PageID #: 804



  to a degree that could satisfy a reasonable person that parties

  could differ as to whether the party was required to comply with

  the disclosure request or if there exists a genuine dispute

  concerning compliance.”).

              Second, the history report is significant and

  important to defendant’s motion for summary judgment regarding

  plaintiff’s claim that the Collection Letter was not supported

  by meaningful attorney involvement because the history report

  describes the different responsibilities and processes an

  attorney performed in evaluating the collection of plaintiff’s

  debt.

              Third, the prejudice suffered by plaintiff was, in

  large part, due to plaintiff’s failure to actively participate

  in the discovery process.       Indeed, the plain language of

  defendant’s response notes that “Defendant is withholding

  documents responsive to Request No. 23 pursuant to privilege

  including its Account History report prepared for purposes of

  litigation against Plaintiff. The report was prepared by

  Defendant and is in possession of its counsel.”          (ECF No. 30-6,

  Defendant’s Responses to Plaintiff’s Request for Production,

  Response #23, at 5.)      Accordingly, plaintiff was aware of the

  existence of the “Account History report,” and failed to follow

  up and obtain a court order compelling production of the

  materials from defendant.       To the contrary, the docket shows

                                       23
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 24 of 51 PageID #: 805



  that plaintiff failed to respond to defendant’s discovery

  requests, leading to a letter from defendant to Magistrate Judge

  Gold, detailing plaintiff’s noncompliance with her discovery

  obligations.    (See ECF No. 14, Letter from Defendant dated June

  5, 2020 (describing defendant’s efforts to obtain discovery

  responses from plaintiff).)       The docket also shows that

  plaintiff took no action to meet and confer and seek court

  intervention to compel discovery from defendant.          For these

  reasons, any objection plaintiff now makes regarding the

  inclusion of the history report is unwarranted based, in part,

  on plaintiff’s failure to actively seek a discovery order during

  this litigation.

              Finally, a continuance is not warranted here, as

  plaintiff has given no indication that she would like additional

  time to depose the attorney who reviewed plaintiff’s account or

  anyone else potentially involved in creating the history report.

  See Young v. Cabrera, No. 18-cv-3028 (RPK)(ST), 2020 WL 7042759,

  at *7 (E.D.N.Y. Nov. 30, 2020).        Plaintiff has also not moved to

  resist summary judgment on the grounds that she needs additional

  discovery to rebut the Whitlatch Affidavit.          See Fed. R. Civ. P.

  56(d).   Moreover, as discussed above, plaintiff was aware of the

  existence of the history report and failed to actively seek the

  document from defendant; accordingly, the goal underlying Rule

  37 to prevent the practice of “sandbagging” an opponent with new

                                       24
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 25 of 51 PageID #: 806



  evidence is not applicable here.          See Fleming v. Verizon New

  York, Inc., 2006 WL 2709766, at *7-8 (S.D.N.Y. Sept. 22, 2006)

  (noting the purpose of Fed. R. Civ. P. 37(c)(1) is to “prevent

  the practice of ‘sandbagging’ an opposing party with new

  evidence”).    Considering all the factors, and in light of the

  totality of circumstances, the court finds in its discretion

  that excluding the history report is not warranted as a sanction

  pursuant to Rule 37.

              Having concluded that the Whitlatch Affidavit and

  supporting exhibits are admissible for purposes of resolving

  plaintiff’s and defendant’s cross-motions for summary judgment,

  the court next turns to the merits of the parties’ motions for

  summary judgment.

     II.   The Parties’ Cross-Motions for Summary Judgment

              Plaintiff brought this action pursuant to the FDCPA

  and both parties have cross-moved for summary judgment on all of

  plaintiff’s claims.      “A violation under the FDCPA requires that

  (1) the plaintiff be a ‘consumer’ who allegedly owes the debt or

  a person who has been the object of efforts to collect a

  consumer debt, (2) the defendant collecting the debt must be

  considered a ‘debt collector,’ and (3) the defendant must have

  engaged in an act or omission in violation of the FDCPA’s

  requirements.”     Derosa v. CAC Fin. Corp., 278 F. Supp. 3d 555,

  559–60 (E.D.N.Y. 2017), aff’d, 740 F. App’x 742 (2d Cir. 2018).

                                       25
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 26 of 51 PageID #: 807



  The parties do not dispute that plaintiff has satisfied the

  first two elements of her FDCPA claim: (1) that plaintiff is a

  consumer who allegedly owes a debt; and (2) that Mandarich is a

  debt collector under the FDCPA.        (See Def. Resp. ¶¶ 1, 3-4; ECF

  No. 8, Answer, ¶¶ 6, 9); see 15 U.S.C. § 1692a(3) (A “consumer”

  is defined as “any natural person obligated or allegedly

  obligated to pay any debt”); § 1692a(6) (A “debt collector” is a

  person “who regularly collects . . . debts owed . . . another”

  or a person involved “in any business the principal purpose of

  which is the collection of any debts.”).         Because it is

  undisputed that plaintiff is a consumer and that Mandarich is a

  debt collector, the only remaining question is the final element

  of plaintiff’s FDCPA claim: whether Mandarich engaged in any act

  or omission in violation of the FDCPA.

              Plaintiff challenges the Collection Letter on the

  following grounds in her complaint:        The first and second counts

  allege that the letter fails to state the amount of debt

  purportedly owed in violation of §§ 1692g(a)(1), 1692e,

  1692e(2)(A), and 1692e(10) (see Compl. ¶¶ 35-68); the third and

  fourth counts allege that the letter fails to identify the

  correct creditor to whom plaintiff’s alleged debt is purportedly

  owed in violation of §§ 1692g(a)(2), 1692e, 1692e(2)(A), and

  1692e(10) (id. ¶¶ 69-116); the fifth and seventh counts allege

  that the letter’s format and letterhead overshadow the

                                       26
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 27 of 51 PageID #: 808



  statutorily required validation notice in violation of §§ 1692g,

  1692e (id. ¶¶ 117-153, 168-220); and the plaintiff alleges in

  count six that the letter misleads the consumer into believing

  that an attorney was meaningfully involved in a review of her

  debt in violation of § 1692e(3) (id. ¶¶ 154-67).

              Section 1692(e) states, in relevant part, that a “debt

  collector may not use any false, deceptive, or misleading

  representation or means in connection with the collection of any

  debt.”    The subsections plaintiff alleges that defendant

  violated are:

        •   1692e(2)(A): The false representation of the character,
            amount, or legal status of any debt.

        •   1692e(3): The false representation or implication that
            any individual is an attorney or that any communication
            is from an attorney.

        •   1692e(10): The use of any false representation or
            deceptive means to collect or attempt to collect any debt
            or to obtain information concerning a consumer.

              Plaintiff also alleges that defendant violated Section

  1692g(a), which provides that the defendant’s collection letter

  must contain the following information:

              (1) the amount of the debt; (2) the name of
              the creditor to whom the debt is owed; (3) a
              statement that unless the consumer, within
              thirty days after receipt of the notice,
              disputes the validity of the debt, or any
              portion thereof, the debt will be assumed to
              be valid by the debt collector; (4) a
              statement that if the consumer notifies the
              debt collector in writing within the thirty-
              day period that the debt, or any portion

                                       27
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 28 of 51 PageID #: 809



              thereof, is disputed, the debt collector will
              obtain verification of the debt or a copy of
              a judgment against the consumer and a copy of
              such verification or judgment will be mailed
              to the consumer by the debt collector; and (5)
              a statement that, upon the consumer's written
              request within the thirty-day period, the debt
              collector will provide the consumer with the
              name and address of the original creditor, if
              different from the current creditor.

              “Debt collectors violate the FDCPA if they fail to

  provide this information or if they provide this information but

  then make other ‘communications’ that ‘overshadow’ parts of the

  disclosure — namely, the so-called ‘validation notice’ required

  by subsections (3) through (5), which informs consumers that

  they have a right to verify and dispute the debt and to receive

  information about the original creditor.”         Taylor v. Am.

  Coradius Int'l, LLC, No. 19-cv-4890 (EK)(VMS), 2020 WL 4504657,

  at *1 (E.D.N.Y. Aug. 5, 2020).

               Plaintiff also alleges that defendant violated

  Section 1692g(b), which provides as follows:

              If the consumer notifies the debt collector in
              writing within the thirty-day period described
              in subsection (a) that the debt, or any
              portion thereof, is disputed, or that the
              consumer requests the name and address of the
              original creditor, the debt collector shall
              cease collection of the debt, or any disputed
              portion thereof, until the debt collector
              obtains verification of the debt or a copy of
              a judgment, or the name and address of the
              original creditor, and a copy of such
              verification or judgment, or name and address
              of the original creditor, is mailed to the
              consumer by the debt collector. Collection

                                       28
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 29 of 51 PageID #: 810



              activities and communications that do not
              otherwise violate this subchapter may continue
              during the 30-day period referred to in
              subsection (a) unless the consumer has
              notified the debt collector in writing that
              the debt, or any portion of the debt, is
              disputed or that the consumer requests the
              name and address of the original creditor. Any
              collection   activities    and   communication
              during the 30-day period may not overshadow or
              be inconsistent with the disclosure of the
              consumer’s right to dispute the debt or
              request the name and address of the original
              creditor.

              In determining whether a communication violates the

  FDCPA, courts analyze the communication using a “least

  sophisticated consumer” standard.         Greco v. Trauner, Cohen &

  Thomas, L.L.P., 412 F.3d 360, 363 (2d Cir. 2005).           Under this

  standard, “a collection notice can be misleading if it is open

  to more than one reasonable interpretation, at least one of

  which is inaccurate.”      Taylor v. Fin. Recovery Servs., 886 F.3d

  212, 214 (2d Cir. 2018) (internal quotation marks and citation

  omitted).    The standard, however, will not render debt

  collectors liable for “bizarre or idiosyncratic interpretations

  of debt collection letters,”       Greco, 412 F.3d at 363 (internal

  quotation marks and citation omitted), or “unreasonable

  misinterpretations of collection notices,” Clomon v. Jackson,

  988 F.2d 1314, 1319 (2d Cir. 1993).

              As a foundational matter, the court must first address

  the parties’ conflicting statements of law regarding the burden


                                       29
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 30 of 51 PageID #: 811



  of proof in FDCPA actions.       (See Pl. Opp. at 4-5; Def. Reply at

  1-2.)   It is well-settled that, “[i]n a civil case, the

  plaintiff bears the burden of proving the elements of his claim

  by a preponderance of the evidence.”        Velasquez v. United States

  Postal Serv., 155 F. Supp. 3d 218, 227 (E.D.N.Y. 2016).            At the

  summary judgment stage, the Second Circuit has explained that

  where, as here, a defendant moves for summary judgment against a

  plaintiff who bears the burden of proving the factual elements

  of the claims asserted, if the “defendant-movant submits an

  evidentiary proffer sufficient to defeat a claim, a plaintiff

  who bears the burden of proof cannot win without proffering

  evidence sufficient to allow a trier of fact to find in its

  favor on each fact material to its claim(s).”          Jackson v. Fed.

  Exp., 766 F.3d 189, 195 n.3 (2d Cir. 2014); see also Powell v.

  Nat'l Bd. of Med. Exam'rs, 364 F.3d 79, 84 (2d Cir. 2004) (Once

  defendant-movant “demonstrates an absence of a genuine issue of

  material fact,” plaintiff bears burden of production to show

  “specific facts showing that there is a genuine issue for trial”

  for each such fact).

              Applying these principles to the summary judgment

  motions here, the court notes that once defendant-movant has

  submitted evidence establishing that there is no genuine dispute

  of material fact regarding the viability of plaintiff’s FDCPA

  claims, it is insufficient for plaintiff to argue, inter alia,

                                       30
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 31 of 51 PageID #: 812



  that defendant failed to prove its compliance with the FDCPA

  (i.e., failed to prove plaintiff’s obligation to pay the

  underlying debt, failed to show proper chain of title

  transferring ownership of the debt, and failed to show defendant

  did not misrepresent the amount of the debt).          As a non-moving

  party with the burden of proof, once confronted with defendant’s

  admissible evidence showing no genuine dispute of material fact,

  plaintiff must provide admissible evidence establishing a

  factual dispute regarding defendant’s alleged violation of the

  FDCPA in order to withstand defendant’s motion for summary

  judgment.    See Jenkins v. LVNV Funding, LLC, No. 14-cv-5682

  (SJF)(AKT), 2017 WL 1323800, at *8 (E.D.N.Y. Feb. 28, 2017)

  (requiring debt buyer to produce agreement between debtor and

  original creditor to refute a FDCPA § 1692(f) violation “turns

  the burden on its head”); Moore v. Mortg. Elec. Registration

  Sys., Inc., No. 10-cv-241, 2013 WL 1773647, at *4 (D.N.H. Apr.

  25, 2013) (observing that “the defendants are not required to

  prove that they did not violate the FDCPA; rather, the

  [plaintiffs] must prove that they did”).

              With these principles in mind, the court turns to the

  merits of plaintiff’s FDCPA claims.        For the reasons set forth

  below, the court grants defendant’s motion for summary judgment

  as to all of plaintiff’s claims.




                                       31
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 32 of 51 PageID #: 813



     III. The Amount of the Alleged Debt and Identification of the
          Creditor (Counts 1, 2, 3, and 4)

              Plaintiff asserts that defendant violated Sections

  1692e, 1692e(2)(A), 1692e(10), 1692g(a)(1), and 1692g(a)(2)

  by failing to state the amount of any debt allegedly owed and by

  failing to state the name of the creditor or falsely stating the

  name of the creditor.      (See Compl. ¶¶ 35-116 (Counts 1, 2, 3,

  and 4); Pl. Opp. at 9-16.)       In support of her motion, plaintiff

  states that the “common thread of all of” plaintiff’s claims is

  that plaintiff did not incur the debt -- in other words, that

  “[d]efendant has failed to come forward with any evidence to

  establish the existence of the alleged Debt.”          (Pl. Mem. at 14-

  15.)   Further, in opposition to defendant’s motion to dismiss,

  plaintiff argues that “there is no evidence in the record to

  show that debt ever existed and, if it did, that Galaxy is the

  creditor to whom the Alleged Debt is purportedly owed, and

  Plaintiff avers that she does not know who or what Galaxy is

  and/or its alleged connection to the debt purportedly owed.”

  (Pl. Opp. at 16.)     Plaintiff concludes that “[a]bsent such

  proof,” the court “must find” that Mandarich was seeking to

  collect a debt on behalf of an entity with no rights to the

  alleged debt, and therefore violated the FDCPA “as a matter of

  fact and law.”     (Id.)




                                       32
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 33 of 51 PageID #: 814



              In response, defendant argues that evidence in the

  record refutes plaintiff’s unsupported assertions because the

  Collection Letter accurately states both the amount of

  plaintiff’s debt and the creditor to whom that debt is owed.

  (Def. Opp. at 2-3 (citing ECF No. 24-3, Exhibit C (sales

  documents establishing chain of title and redacted exhibit

  reflecting details concerning plaintiff’s credit account with

  Raymour & Flanigan))).

              Under the FDCPA, a debt collector is obligated to

  identify “the name of the creditor to whom the debt is owed,” 15

  U.S.C. § 1692g(a)(2), and “may not use any false, deceptive, or

  misleading representation or means in connection with the

  collection of any debt,” 15 U.S.C. § 1692e.          Whether the debt

  collection letter identifies the name of the creditor to whom

  the debt is owed is assessed from the perspective of the “least

  sophisticated consumer.”      Ocampo v. Client Servs., Inc., No. 18-

  CV-4326 (BMC), 2019 WL 2881422, at *2 (E.D.N.Y. July 3, 2019)

  (quoting Clomon, 988 F.2d at 1318).

              Upon review of the record presented by the parties,

  the court concludes that no reasonable jury could find from the

  Collection Letter that Mandarich violated the FDCPA by failing

  to state the amount of any debt owed and by failing to state the

  name of the creditor or falsely stating the name of the

  creditor.    A plain reading of the Collection Letter shows that

                                       33
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 34 of 51 PageID #: 815



  the letter conforms with the requirements set forth in §

  1692g(a)(2) and clearly states “the name of the creditor to whom

  the debt is owed.”     Specifically, in the letter, Mandarich

  properly identified the “Current Creditor,” “Original Creditor,”

  “Original Creditor Account No.,” and “Current Balance Due:

  $2,390.07.”    (See Collection Ltr.)      Furthermore, the first

  sentence of the Collection Letter states that plaintiff’s

  “account has been sold and assigned to our client, Galaxy

  International Purchasing, LLC.”        (Id.)

              Under these circumstances, the court concludes that

  the least sophisticated consumer in plaintiff’s position would

  understand that she has a credit card, and she can match the

  account number for this credit card with the account number on

  the letter.    See Glick v. Client Servs., Inc., No. 18-cv-913

  (RRM)(CLP), 2020 WL 6018866, at *3 (E.D.N.Y. Sept. 29, 2020)

  (concluding that least sophisticated consumer could match Chase

  Credit Card with account number in collection letter); Ocampo,

  2019 WL 2881422, at *2 (concluding that least sophisticated

  consumer could match Walmart Credit Card with account number in

  collection letter identifying Synchrony Bank, even if plaintiff

  did not understand the relationship between Synchrony and

  Walmart).    Here, plaintiff need not be an “expert on credit card

  processing” to match the account number provided with the

  Raymour & Flanigan credit card “in her wallet that she used to

                                       34
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 35 of 51 PageID #: 816



  incur thousands of dollars in unpaid debt.”          Ocampo, 2019 WL

  2881422, at *2; see also Eger v. Sw. Credit Sys., L.P., No. 17-

  cv-0819 (SJF)(AYS), 2019 WL 1574802, at *5 (E.D.N.Y. Apr. 11,

  2019) (“[E]ven the least sophisticated consumer is assumed to

  know how to verify his or her account by cross-referencing it to

  the account number provided.”).        Thus, even if plaintiff did not

  recognize Galaxy International Purchasing, LLC as the current

  creditor, there is no requirement under the FDCPA that the

  defendant notify the plaintiff of a sale of plaintiff’s debt.

  See Taylor, 2020 WL 4504657, at *2 (“there is simply no

  requirement in the statute that a debt-collection notice clearly

  describe every step in the chain of ownership that the debt

  travels to arrive in the current creditor's possession.            Rather,

  the statute requires identification only of ‘the name of the

  creditor to whom the debt is owed.’”).

              Moreover, defendant also provided admissible evidence

  establishing the chain of title of ownership of plaintiff’s debt

  as it was sold from Genesis Bankcard Services, Inc. and Genesis

  Consumer Funding, LLC to Galaxy International Purchasing, LLC.

  (See ECF No. 24-3, Ex. 3 (bills of sale transferring plaintiff’s

  debt and redacted spreadsheet containing plaintiff’s account

  information).)     This documentation also confirms the valid

  identification of the original and current creditor stated on

  plaintiff’s Collection Letter.       (Id.)    Based on the foregoing,

                                       35
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 36 of 51 PageID #: 817



  the court concludes that the evidence proffered by Mandarich

  establishes no genuine dispute of material fact for trial

  regarding plaintiff’s Counts 1-4, alleging FDCPA violations for

  failures to state the amount of any debt allegedly owed and the

  name of the creditor.

              Rather than confront the evidence submitted by

  Mandarich, plaintiff improperly attempts to switch the burden of

  proof to Mandarich by arguing that “there is no evidence in the

  record to show that debt ever existed and, if it did, that

  Galaxy is the creditor to whom the Alleged Debt is purportedly

  owed, and Plaintiff avers that she does not know who or what

  Galaxy is and/or its alleged connection to the debt purportedly

  owed.”   (Pl. Opp. at 16.)      As discussed above, such evidence

  does exist and is admissible for the reasons stated in this

  court’s analysis of plaintiff’s motion to strike.           (See supra

  Discussion I.)     More fundamentally, as previously explained,

  plaintiff cannot withstand defendant’s motion for summary

  judgment by simply stating “no evidence” exists to prove

  Mandarich’s compliance with the FDCPA; instead, plaintiff must

  set forth evidence showing a factual dispute as to Mandarich’s

  alleged violations of the FDCPA.          Here, plaintiff’s

  unsubstantiated claim that she does “not know what the purchases

  [on the Raymour & Flanigan credit card] were for, and [] did not

  make them” is not sufficient to create a genuine dispute of

                                       36
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 37 of 51 PageID #: 818



  material fact.     (ECF No. 30-1, Declaration of Chardee Parker in

  Support of Plaintiff’s Motion for Summary Judgment (“Parker

  Decl.”) ¶ 14.)

              Plaintiff also argues that defendant’s evidence of

  “billing statements” are insufficient to show existence of the

  underlying debt because although the billing statements bear

  plaintiff’s name, they were sent to an address at which

  plaintiff never resided.       (See Pl. Mem. at 11, 20; Parker Decl.

  ¶¶ 10-13.)    Plaintiff argues that the use of these “billing

  statements” instead support her “assertion that she was the

  victim of identity theft (or mistaken identity) with respect to

  the alleged Debt, and does not owe the same.”           (Pl. Opp. at 2,

  4.)   Plaintiff asserts that the court must accept that defendant

  “has not proven [p]laintiff’s obligation of the underlying debt”

  because to accept defendant’s position in light of plaintiff’s

  purported identity theft would be to “turn the burden on its

  proverbial head, to the extent that it would require plaintiff

  to prove a negative.” 6     (Id. at 4.)



  6     Plaintiff also describes the evidentiary standards for obtaining
  default judgments in New York state court as an analogous standard for the
  court to consider when assessing plaintiff’s FDCPA claims. (See Pl. Mem. at
  17-19.) This court has previously rejected substantially similar arguments
  in a case involving similar claims (and the same plaintiff’s firm), see
  Danese v. Credit Control, LLC et al, 21-cv-435 (KAM) (JRC), after concluding
  that standards under New York state law are not relevant to the FDCPA claims
  brought by the plaintiff in federal court. Similarly, here, the court
  declines to incorporate state law provisions into the FDCPA. See James v.
  Merchs. & Prof'ls, Inc., No. 03-cv-1167 (CBA) (VVP), 2010 WL 785803, at *2
  (E.D.N.Y. Mar. 8, 2010) (“[T]he contention that every violation of state law

                                       37
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 38 of 51 PageID #: 819



              Plaintiff’s statement of law is misguided and

  incorrect.    As more fully discussed above, plaintiff bears the

  same burden as other civil plaintiffs in proving the elements of

  her claims by a preponderance of the evidence.           At summary

  judgment, when confronted with evidence negating an essential

  element of plaintiff’s claim, plaintiff must proffer admissible

  evidence showing a genuine dispute of material fact for trial as

  to the elements of her claim.        For instance, here, although

  plaintiff claims she cannot “prove a negative” because she

  cannot provide evidence showing she was a victim of identity

  theft or mistaken identity, the court disagrees.            (Pl. Opp. at

  4.)   During discovery, plaintiff could have introduced evidence

  of any purported identity theft in the form of police reports,

  an FTC identity theft report, credit reports, contemporaneous

  billing records, reports to her credit card company, or other

  documents tending to show plaintiff did not accrue charges on

  the credit card at issue.       Because plaintiff failed to provide

  such evidence, she cannot now withstand defendant’s motion for

  summary judgment by switching the burden of proof to defendant

  or simply stating that she “cannot prove a negative.”             (Pl. Opp.

  at 4); see Simsbury-Avon Pres. Club, Inc. v. Metacon Gun Club,

  Inc., 575 F.3d 199, 204 (2d Cir. 2009) (Once the moving party


  raises a federal claim under the FDCPA reflects a false, narrow, and overly
  mechanical reading of the statute.” (internal quotation marks omitted)).

                                       38
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 39 of 51 PageID #: 820



  has met its burden, the nonmoving party normally “must come

  forward with admissible evidence sufficient to raise a genuine

  issue of fact for trial in order to avoid summary judgment.”).

              Accordingly, defendant satisfied its burden of

  demonstrating that there is no genuine dispute of material fact

  with respect to the amount of the debt owed by plaintiff and the

  name of the creditor, as reflected in the Collection Letter. 7

  For the foregoing reasons, the court concludes that no

  reasonable jury could find in favor of plaintiff on Counts 1-4

  and grants defendant’s motion for summary judgment as to

  plaintiff’s Counts 1-4.

      IV.   The Validation Notice (Counts 5 and 7)

              Plaintiff brought two “overshadowing” claims (Counts 5

  and 7), alleging that the collection letter’s format and

  letterhead overshadow the statutorily required validation notice

  in violation of § 1692g(b).       (Compl. ¶¶ 117-153, 168-220.)         In

  response to defendant’s motion for summary judgment, plaintiff

  voluntarily withdrew Count 7, conceding that “[g]iven the recent

  developments in case law on this topic,” Count 7 is not viable

  on the facts present here.       (Pl. Opp. at 17.)      Accordingly, the


  7     Furthermore, any alleged discrepancy in plaintiff’s address of record
  is immaterial to the claims here because defendant has put forth evidence
  establishing that plaintiff owed the debt, which was ultimately sold to
  Galaxy International Purchasing, LLC. Furthermore, as described above,
  plaintiff did not offer any evidence showing that the debt was not incurred
  on plaintiff’s account, other than plaintiff’s unsubstantiated statement that
  she did not accrue the debt.

                                       39
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 40 of 51 PageID #: 821



  court grants defendant’s motion for summary judgment on Count 7

  and dismisses the claim with prejudice.

              A. Law firm’s Letter Overshadowing the Validation
                 Notice (Count 5)

              Plaintiff alleges that the Collection Letter is in

  violation of §§ 1692g(b) and 1693e because the “least

  sophisticated consumer could reasonably interpret” the

  Collection Letter to mean that “even if she exercises her

  validation right” or “disputes the validity of the debt,” she

  could be subject to legal action because the letter is coming

  from a law firm and is printed on the law firm’s letterhead.

  (Compl. at ¶¶ 130-53.)      Thus, plaintiff asserts that defendant

  violated § 1692g(b) because the “potential threat of legal

  action overshadows the disclosure of the consumer’s right to

  dispute the debt or request the name and address of the original

  creditor.”    (Id. ¶ 146.)    Defendant asserts that the letter

  “neither threatens legal action nor overshadows the validation

  notice.”    (Def. Mem. at 4.)

              A communication from a debt collector may be a threat

  if the least sophisticated consumer “would interpret th[e]

  language to mean that legal action was authorized, likely, and

  imminent.”    Bentley v. Great Lakes Collection Bureau, 6 F.3d 60,

  62 (2d Cir. 1993) (finding that a letter “implied that the

  commencement of legal proceedings was imminent” by falsely


                                       40
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 41 of 51 PageID #: 822



  stating that a debt collection agency was authorized to commence

  legal proceedings).      “[A] collection letter that ‘only advises a

  debtor that the collection agency has several options with which

  to pursue the debt’ will generally be found insufficient to

  constitute a threat even in the eyes of the least sophisticated

  consumer.”    Moukengeschaie v. Eltman, Eltman & Cooper, P.C., No.

  14-cv-7539 (MKB), 2016 WL 1274541, at *5 (E.D.N.Y. Mar. 31,

  2016) (quoting Larsen v. JBC Legal Grp., P.C., 533 F. Supp. 2d

  290, 302 (E.D.N.Y. 2008)).       “Equivocal statements that a debt

  collector ‘may consider additional remedies’ or ‘such action as

  necessary’ . . . do not threaten imminent legal action, even

  after an account has been placed with an attorney.”           Guzman v.

  I.C. Sys., Inc., No. 20-cv-4545 (ARR), 2021 WL 861914, at *2

  (E.D.N.Y. Mar. 8, 2021) (internal quotation marks omitted); see

  also Avila v. Riexinger & Assocs., LLC, 644 F. App’x 19, 22 (2d

  Cir. 2016) (summary order) (explaining that, as the collection

  letter stated that the debt collector “may consider additional

  remedies” or “such action as necessary,” “[s]uch equivocal

  statements do not give rise to liability under [s]ection

  1692e”).

              Here, the Collection Letter makes no reference to any

  consequence of failing to pay the account.         (ECF No. 1-1,

  Collection Ltr.)     The letterhead includes the heading “Mandarich

  Law Group, LLP, Attorneys at Law” with the firm’s contact

                                       41
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 42 of 51 PageID #: 823



  information and lists the states in which defendant employs

  attorneys licensed to practice.        (Id. at 1.)     Contrary to

  plaintiff’s assertion, however, the mere fact that a Collection

  Letter is printed on law firm letterhead does not, by itself,

  imply an immediate threat of legal action overshadowing a

  validation notice in violation of the FDCPA. 8          See Hochhauser v.

  Grossman & Karaszewski, PLLC, No. 19-cv-2468 (ARR)(RML), 2020 WL

  2042390, at *5 (E.D.N.Y. Apr. 28, 2020) (“A debt collection

  letter on a law firm’s letterhead does not inherently overshadow

  the validation notice.”); see also Nichols v. Frederick J. Hanna

  & Assocs., PC, 760 F. Supp. 2d 275, 279 (N.D.N.Y. 2011)

  (“Several courts have held that a letter written on a law firm’s

  letterhead is insufficient, on its own, to imply that litigation

  is imminent.” (collecting cases)).         The Collection Letter here

  does not refer to any consequence of failing to pay the account,

  does not set any deadline for plaintiff to respond, and

  expressly notes that Mandarich would suspend its efforts to

  collect the debt if plaintiff sought to exercise her rights to

  validate the debt.      (See Collection Ltr. at 1.)       The validation


  8     Plaintiff’s references to Second Circuit decisions requiring certain
  disclosures in collection letters refer to circumstances where “the law firm
  or attorney sending the letter is not, at the time of the letter’s
  transmission, acting as an attorney.” Wendel v. Mullooly, Jeffrey, Rooney &
  Flynn, LLP, 689 F. App’x 45, 46 (2d Cir. 2017) (summary order) (quoting Greco
  v. Trauner, Cohen & Thomas, L.L.P., 412 F.3d 360, 364 (2d Cir. 2005)). In
  other words, those required disclosures govern situations where there is some
  false representation of attorney involvement, not, as here, some purported
  threat of immediate legal action overshadowing a validation notice. See
  Greco, 412 F.3d 362-63.

                                       42
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 43 of 51 PageID #: 824



  notice expressly lays out the plaintiff’s rights, and “the fact

  that the debt collector is a law firm does not contradict the

  validation notice.”      Hochhauser, 2020 WL 2042390, at *5.

  Indeed, plaintiff does not identify any language purportedly

  constituting an imminent legal threat and, at her deposition,

  conceded that the only basis for her belief that the Collection

  Letter threatened legal action was the presence of the Mandarich

  letterhead.    (See ECF No. 29, Joint Deposition Transcript

  Appendix, Appendix D, Deposition of Chardee Parker, at 21:16-21

  (“And is it your belief that this letter threatens legal

  action?” A: “Yes.” Q: “Why did you believe that?” A: “Because I

  saw ‘attorneys at law’ at the top.”).         As explained above,

  however, the fact that a collection letter is printed on law

  firm letterhead, without more, is not a threat of imminent legal

  action overshadowing the validation notice in violation of the

  FDCPA. 9   For these reasons, the court grants defendant’s motion

  for summary judgment as to plaintiff’s Count 5.


  9     The court recognizes that the Collection Letter states that “[t]he law
  does not require [Mandarich] to wait until the end of the thirty-day period
  before suing you to collect this debt.” (Collection Ltr. at 1.) Although
  this statement references possible litigation, the court is satisfied that
  the Collection Letter, read as a whole, would not have left the “least
  sophisticated consumer” uncertain as to her rights under the FDCPA. To be
  sure, the Collection Letter clarifies, after the reference to a lawsuit,
  that: “If, however, you notify us in writing within the thirty-day period
  described [above] . . . the law requires us to suspend our efforts (through
  litigation or otherwise) to collect the debt until we mail the requested
  information to you.” (Id.); see Shapiro v. Riddle & Assocs., P.C., 240 F.
  Supp. 2d 287, 290 (S.D.N.Y.) (reviewing a collection letter with
  substantially similar language and concluding that, read as a whole, the
  collection letter would not overshadow or contradict the debt validation
  notice), aff'd, 351 F.3d 63 (2d Cir. 2003). In any event, plaintiff does not

                                       43
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 44 of 51 PageID #: 825



     V.     Meaningful Attorney Involvement (Count 6)

              Finally, plaintiff alleges in her complaint that

  defendant violated § 1692e(3) because the Collection Letter

  “misleads consumers into believing that there is meaningful

  attorney involvement in the collection of the debt.”            (Compl. at

  ¶ 163.)    Plaintiff alleges that “[n]o attorney employed by

  Defendant had any meaningful involvement in the day-to-day

  collection of Plaintiff’s alleged debt” and that defendant

  violated § 1692e(3) by “falsely implying that its collection

  letter is a communication from an attorney acting as an

  attorney.”    (Id. ¶¶ 159, 167.)

              In her motion for summary judgment on Count 6,

  plaintiff argues that the record before the court: confirms that

  defendant did not require Georgia licensed attorney Darya

  Yashina-Callaway (the attorney assigned to review plaintiff’s

  account) “to keep contemporaneous time records”; does not

  provide “the number of cases” Yashina-Callaway was working on;

  shows that Yashina-Callaway may have “checked all the boxes”

  when reviewing the Collection Letter; shows that Yashina-

  Callaway did not review the final Collection Letter before

  sending it; and finally, does not explain why Yashina-Callaway’s

  “printer is located some one thousand (1000) miles away from her


  reference this language in her complaint or briefing, and, as noted above,
  conceded at her deposition that her only basis for believing that legal
  action was imminent was the use of the law firm letterhead.

                                       44
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 45 of 51 PageID #: 826



  computer.”    (Pl. Mem. at 21-22.)        Defendant moves for summary

  judgment on Count 6, stating that the record shows no genuine

  dispute of material fact regarding Yashina-Callaway’s meaningful

  review of plaintiff’s account file.          (Def. Mem. at 15-16.)

              Section 1692e(3) prohibits “[t]he false representation

  or implication that any individual is an attorney or that any

  communication is from an attorney.”          15 U.S.C. § 1692e(3).

  “[S]ome degree of attorney involvement is required before a

  letter will be considered ‘from an attorney’ within the meaning

  of the FDCPA.”     Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d

  292, 301 (2d Cir. 2003) (citing Clomon, 988 F.2d at 1321).            “[A]

  letter sent on law firm letterhead, standing alone, does

  represent a level of attorney involvement to the debtor

  receiving the letter.”      Greco, 412 F.3d at 364.

              Here, the Collection Letter is printed on a law firm

  letterhead and contains no disclaimer regarding the lack of

  attorney involvement in the collection of plaintiff’s debt.

  (See Collection Ltr.)      Thus, under Second Circuit precedent, the

  Collection Letter by virtue of its Mandarich letterhead,

  represents “a level of attorney involvement to the debtor

  receiving the letter.”      Greco, 412 F.3d at 364.      Accordingly,

  the open question is whether an attorney was meaningfully

  involved in the collection process.          See Moukengeschaie, 2016 WL

  1274541, *16 (A collection letter on a law firm letterhead “may

                                       45
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 46 of 51 PageID #: 827



  violate section 1692e(3) where ‘the attorney or firm had not, in

  fact, engaged in [the] implied level of involvement.” (internal

  quotation marks and citation omitted)).

              In Miller v. Wolpoff & Abramson, L.L.P., 321 F.3d 292

  (2d Cir. 2003), the Second Circuit declined to set forth a

  bright-line test to determine whether a sufficiently meaningful

  attorney review has occurred in a given case, see id. at 304;

  instead, the court noted that the analysis would turn on, among

  other things, “precisely what information the affiants reviewed,

  how much time was spent reviewing plaintiff's file, and whether

  any legal judgment was involved with the decision to send the

  letters,” id. at 307.

              Courts in this Circuit have granted summary judgment

  when law firms have provided evidence that an attorney

  personally reviewed a debtor’s file before a letter was sent.

  See Mizrahi v. Network Recovery Servs., Inc., No. 98-cv-528

  (ERK) (JLC), 1999 WL 33127737, at *4 (E.D.N.Y. Nov. 5, 1999)

  (holding that an attorney was meaningfully involved because she

  conducted initial reviews of the debtor files and then divided

  them amongst herself and two paralegals for further in-depth

  review before letters were sent); Kapeluschnik v. Leschack &

  Grodensky, P.C., No. 96-cv-2399 (ERK)(CLP), 1999 WL 33973360, at

  *5 (E.D.N.Y. Aug. 26, 1999) (granting summary judgment because,

  inter alia, individual attorneys were assigned to “supervise the

                                       46
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 47 of 51 PageID #: 828



  collection of information from creditors, and the sending of

  letters in each case” and the defendant “named a specific

  attorney who supervised and directed each plaintiff's case”).

              In the instant case, other than contesting the

  admissibility of the Whitlatch Affidavit, which this court

  rejected for the reasons above, plaintiff has cited to no

  evidence supporting her claim that an attorney was not

  meaningfully involved in review of her debt file.            On the other

  hand, defendant has provided evidence describing the steps that

  attorney Darya Yashina-Callaway undertook in reviewing

  plaintiff’s debt file.

              Specifically, defendant provided a sworn affidavit and

  a detailed history report memorializing the activities taken

  regarding plaintiff’s account file. 10        (See Whitlatch Aff.; ECF

  No. 24-1, Ex. C, History Report, at 1 (identifying plaintiff

  Chardee T. Parker and plaintiff’s account number ending in

  *****0991).)    According to the history report, Mandarich

  performed multiple background checks on plaintiff’s account “to

  identify whether Parker had filed for bankruptcy, was


  10    To the extent the Whitlatch Affidavit arguably contains some
  inadmissible evidence in the form of hearsay testimony (e.g., information
  exceeding Ms. Whitlatch’s personal knowledge), the court concludes that
  defendant could present the contents of such evidence in an admissible form
  at trial. See Harleysville Worcester Ins. Co. v. Wesco Ins. Co., 752 F.
  App’x 90, 93–94 (2d Cir. 2019) (summary order) (“[S]o long as evidence ‘will
  be presented in admissible form at trial,’ it may be considered on summary
  judgment.” (quoting Santos v. Murdock, 243 F.3d 681, 683 (2d Cir. 2001))).



                                       47
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 48 of 51 PageID #: 829



  imprisoned, in the military, or was deceased according to the

  social security index.”      (Whitlatch Aff. ¶¶ 25-26; History

  Report at 2-3.)     Further, after the plaintiff’s records were

  collected by Mandarich, on September 4, 2018, a legal assistant

  “reviewed the account for sufficient media and jurisdiction.”

  (History Report at 6.)

              On September 20, 2018, attorney Yashina-Callaway

  conducted an initial review plaintiff’s media by reviewing

  plaintiff’s account files, including client information

  submitted by Galaxy International Purchasing, LLC, and also bill

  of sale files providing chain of title information for

  plaintiff’s account.      (Whitlatch Aff. ¶¶ 34-36; History Report

  at 6.)   Pursuant to Mandarich’s internal “Attorney Meaningful

  Involvement Procedure” (see ECF No. 24-1, Ex. B, Attorney

  Meaningful Involvement Procedure (the “policy”)), Yashina-

  Callaway “reviewed all the Account statements, including the

  final charge-off statement, for Parker’s Account.”           (Whitlatch

  Aff. ¶ 37.)    The history report indicates that an “[a]ttorney

  has reviewed minimum requirements for potential suit

  eligibility; the account will be placed for collections.”

  (History Report at 6.)      On September 13, 2018, the history

  report notes, “Initial Attorney Review Completed – Pass.”

  (History Report at 7.)      In sum, the undisputed record evidence

  establishes that plaintiff’s account file -- including account-

                                       48
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 49 of 51 PageID #: 830



  level information about plaintiff’s debt, charges accrued, and

  the sale of the debt to Mandarich’s client -- was reviewed by

  both a legal assistant and a practicing attorney before the

  Collection Letter was sent on November 8, 2019. 11          Moreover, the

  degree of the attorney review suggests some legal judgment was

  necessarily exercised because Yashina-Callway “reviewed minimum

  requirements [of plaintiff’s account] for potential suit

  eligibility” before concluding that “the account will be placed

  for collections.”     (History Report at 6.)       Based on this record,

  the court concludes that there is no genuine dispute of material

  fact regarding attorney Yashina-Callaway’s meaningful

  involvement in reviewing plaintiff’s account file, and,

  accordingly, grants defendant’s motion for summary judgment on

  Count 6.




  11    Moreover, the court also notes that plaintiff failed to provide
  evidence suggesting that Mandarich’s review of plaintiff’s file was cursory
  or otherwise in violation of standards established by the Second Circuit.
  See Clomon, 988 F.2d at 1320 (finding liability under section 1692e(3) based
  on mass-produced collection letters bearing the facsimile signature and
  letterhead of an attorney who “played virtually no day-to-day role in the
  debt collection process,” including reviewing neither the consumers' files
  nor the collection letters); Miller, 321 F.3d at 304 (finding a mere review
  of basic information such as name, social security number, address, telephone
  number, account number and alleged balance due alone is not the exercise of
  professional judgment needed concerning the existence of a valid debt before
  sending a collection letter). As discussed above, once defendant carried its
  burden in providing evidence showing no genuine dispute of material fact
  regarding plaintiff’s claim, plaintiff, as the party with the burden of proof
  at trial on her claims, cannot withstand summary judgment without proffering
  evidence sufficient to allow a trier of fact to find in her favor on her
  claim (i.e., without proffering evidence showing a dispute of material fact).
  See Jackson, 766 F.3d 195 n.3.

                                       49
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 50 of 51 PageID #: 831



     VI.   Plaintiff’s Request to Amend the Complaint

              Finally, plaintiff requests this court grant leave to

  amend to add an “unauthorized practice of law” claim to the

  complaint pursuant to Federal Rule of Civil Procedure 15.            (Pl.

  Mem. at 24-25.)      Specifically, plaintiff asserts that Georgia-

  licensed attorney Yashina-Callaway engaged in the unauthorized

  practice of law by sending a collection letter to a New York

  resident.    (Id.)

               Although “[t]he court should freely give leave

  [to amend] when justice so requires,” Fed. R. Civ. P. 15(a)(2),

  the decision whether to grant a plaintiff’s motion to file an

  amended complaint remains within the court’s discretion,

  see Zahra v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995),

  and an amendment may be prohibited where there has been bad

  faith or dilatory motives, where the amendment would be futile,

  or where the amendment would cause undue delay or undue

  prejudice to the opposing party.          See Foman v. Davis, 371 U.S.

  at 178, 182 (1962).

              Here, the court denies plaintiff leave to amend

  because the proposed amendment would be futile.          Specifically,

  plaintiff cites to no legal authority holding that an out-of-

  state attorney’s initial review of a debt file would constitute

  the unauthorized practice of law in New York, where the

  collection letter was ultimately sent by a debt collector

                                       50
Case 1:19-cv-06313-KAM-RLM Document 40 Filed 06/09/21 Page 51 of 51 PageID #: 832



  licensed in the State of New York.        Indeed, the authority cited

  by plaintiff stands for the unremarkable proposition that a debt

  collector violates the FDCPA when the debt collector operates

  without a license as required by New York City regulations.

  (See Pl. Mem. at 24 (citing Williams v. Goldman & Steinberg,

  Inc., No. 03-cv-2132 (DGT), 2006 WL 2053715, at *1 (E.D.N.Y.

  July 21, 2006)).)     It is undisputed that Mandarich is licensed

  to operate in the State and City of New York, and it is clear

  that the Collection Letter is from Mandarich Law Group, LLP.

  (See Collection Ltr.)      For these reasons, plaintiff’s request

  for leave to amend is denied.

                                  CONCLUSION

              For the foregoing reasons, defendant’s motion for

  summary judgment is granted in its entirety.          Plaintiff’s motion

  for summary judgment is denied.        The Clerk of Court is

  respectfully requested to enter judgment for defendant and close

  this case.

              SO ORDERED.




                                          /s/
                                     Hon. Kiyo A. Matsumoto
                                     United States District Judge
                                     Eastern District of New York


  Dated: Brooklyn, New York
         June 9, 2021

                                       51
